Citation Nr: 1549846	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-34 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to separate, compensable disability evaluations for neurological manifestations of service-connected degenerative joint and disc disease of the thoracolumbar spine involving the lower extremities.

2. Entitlement to separate, compensable disability evaluations for neurological manifestations of disc disease of the cervical spine involving the upper extremities.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2013, the Board granted an increased disability rating for degenerative joint and disc disease of the thoracolumbar spine to 40 percent, effective July 31, 2012, but determined that a rating in excess of 40 percent was not warranted. The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the claims currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that remand is warranted to comply with the Court's April 2015 Memorandum Decision. The Veteran did not dispute the Board's current 40 percent and 20 percent disability ratings for the "orthopedic components" of his service-connected thoracolumbar and cervical spine disabilities.  Rather, the Veteran argues that he is entitled to separate compensable ratings for the neurological components of his service-connected spinal disabilities involving the upper and lower extremities.

The Court determined that the Board's November 2013 decision did not adequately address the evidence favorable to the Veteran's claims.  This included post-treatment records indicating neurological complaints and findings, the significance of the Veteran's medication for neuropathic pain, or for nerve ablation, and whether they had any ameliorative effect on the Veteran's symptoms.  The Court further stated it is unclear from the record whether the medication was prescribed to treat the Veteran's upper or lower extremities, or both.  Finally, the Court determined that although the Board relied on the April 2010 VA examiner's opinion that the Veteran did not have a neurologic abnormality attributable to the thoracolumbar spine, the Board provided an inadequate statement of reasons or bases for assigning greater probative weight to the VA examiner's opinion over the favorable September 2008 nexus opinion. 

Therefore, the Board finds a remand for an additional opinion regarding the Veteran's neurological components of his service-connected spinal disabilities involving the upper and lower extremities is warranted.

Furthermore, with respect to the Veteran's claim for a TDIU rating (which was previously remanded by the Board in November 2013 and subsequently denied by the RO), the Board finds that this claim is inextricably intertwined with his claims for a separate rating or ratings for neurologic disorders related to the service-connected degenerative joint and disc disease of the thoracolumbar spine, and disc disease of the cervical spine.  The TDIU claim cannot be reviewed while the pending spinal rating claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's spinal rating claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate neurologic examiner.  All indicated tests and studies should be performed, and clinical findings should be reported in detail, to include specific diagnoses.  The claims file must be made available to the examiner for review in connection with the examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions of neurological complaints and findings, the significance of the Veteran's medication for neuropathic pain, or for nerve ablation, and whether they had any ameliorative effect on the Veteran's symptoms.  The examiner is also asked to clarify whether medication was prescribed to treat the Veteran's upper or lower extremities, or both.  The examiner must opine whether the Veteran has any additional neurologic disorder or disorders related to the service-connected degenerative joint and disc disease of the thoracolumbar spine, and disc disease of the cervical spine, to include involvement of the upper and lower extremities.

Previous treatment records and reports of compensation examinations must be specifically considered and discussed.

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After addressing whether a separate rating(s) is(are) warranted for neurologic residuals associated with degenerative joint and disc disease of the thoracolumbar spine, and disc disease of the cervical spine, readjudicate the issues on appeal, to include TDIU.  If a benefit sought on appeal is not granted, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

